Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 4 April 2022 was received.  Claim 1 was amended.  Claim 9 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1 and 3 being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/650865 (reference application) has been withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kaneda on claims 1-8 are maintained with modifications to reflect the amendment to claim 1.
	
	
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 2014/0141314).
Regarding claim 1, Kaneda discloses a composition for a non-aqueous secondary battery functional layer (Abstract) comprising organic particles (non-conductive particles) and a solvent [0100, 0222], wherein the organic particles include a polyfunctional ethylenically unsaturated monomer unit ((meth)acrylic monomer unit) [0017-0021] in a proportion of not less than 55 mass% and not more than 90 mass% (preferably 60% by weight or more) [0093-0094], an acidic group-containing monomer unit in a proportion of not less than 1 mass% and not more than 10 mass% (2.0 parts of the organic particles) [0125, 0297] and the organic particles have a volume-average particle diameter of not less than 50 nm and not more than 370 nm (100 to 1500nm) [0023, 0056].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 2, Kaneda is silent towards the organic particles have a glass-transition temperature of 100° C or higher.  However, the courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, material is of the same scope as presented in independent claim 1, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Kaneda discloses the composition for a non-aqueous secondary battery functional layer according to claim 1, wherein the polyfunctional ethylenically unsaturated monomer unit is a polyfunctional (meth)acrylic acid ester monomer unit [0090].  
Regarding claim 4, Kaneda discloses the composition for a non-aqueous secondary battery functional layer according to claim 1, wherein the organic Attorney Docket No.: 19P0266particles further include a monofunctional (meth)acrylic acid ester monomer unit [0128-0129] in a proportion of not less than 10 mass% and not more than 45 mass% (1 to 50% by weight).  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 5, Kaneda discloses the composition for a non-aqueous secondary battery functional layer according to claim 1, further comprising a binder, wherein the binder includes a cross-linkable monomer unit in a proportion of not less than 0.05 mass% and not more than 5 mass% [0138].  
Regarding claim 6, Kaneda discloses a functional layer for a non-aqueous secondary battery formed using the composition for a non-aqueous secondary battery functional layer according to claim 1 [0179, 0186].  
Regarding claim 7, Kaneda discloses the functional layer for a non-aqueous secondary battery according to claim 6, having a thickness of not less than 0.5 µm and not more than 1.5 µm [0185].  
Regarding claim 8, Kaneda discloses a non-aqueous secondary battery comprising the functional layer for a non-aqueous secondary battery according to claim 6 [0186].
	Regarding claim 9, Kaneda discloses wherein the organic particles include a nitrile group-containing monomer unit (acrylonitrile) [0126-0127, 0297].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Kaneda fails to teach the ratio of acidic group-containing monomer units since the amounts as show in example 1 would be 0.33%, and
(b) The ratio of acidic group-containing monomer units recited in claim 1 provides advantageous effects as support within examples 1-11 and in contrast to comparative examples 1-2.

In response to Applicant’s arguments, please consider the following comments:
(a) The recitation of the mass % can applied to the organic particles.  Applicant’s shown example provides for 2.0 parts (2% of the organic particles) of methacrylic acid sufficiently meeting the scope of the presented claims. Furthermore, Kaneda recognizes broader ranges as recognized in paragraph 0125. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and
(b) A review of the supporting examples provides for MAA as the acidic group-containing monomer unit.  Such data does not support criticality for the broader recitation of “acidic group-containing monomer” as claimed. It should also be noted comparative example 3 meets the claimed ranges for the polyfunctional ethylenically unsaturated monomer unit and acidic group containing monomer unit while not providing the cycle characteristics (Table 1) argued for being unexpected or advantageous. Such a showing is contrary to Applicant’s assertion of an advantageous effect.
	

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masahiro et al. (US 2002/0034686) discloses a polymer binder used in a secondary battery (Abstract) which comprises structural unites derived from polyfunctional ethylenically unsaturated monomers [0030] with acid group containing monomer units [0034] in proportions preferably at least 1% by weight [0035].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727